FILED
                               NOT FOR PUBLICATION                           DEC 28 2009

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT

 LIBORIA PARTIDA-SANCHEZ,                          No. 08-74444

                Petitioner,                        Agency No. A099-067-878

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Liboria Partida-Sanchez, a native and citizen of Mexico, petitions pro se for

review of a Board of Immigration Appeals order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny

in part and dismiss in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
       We lack jurisdiction to review the Board’s denial of Partida-Sanchez’s

motion to reopen, which introduced further evidence of hardship to her United

States citizen child. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir. 2006)

(explaining that § 1252(a)(2)(B)(i) bars jurisdiction when question presented in

motion to reopen is essentially the same hardship ground originally decided).

       The Board did not abuse its discretion in denying Partida-Sanchez’s motion

to reconsider because the motion failed to identify any errors of fact or law in the

Board’s order. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS,

272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc). Partida-Sanchez challenges the

constitutionality of the Nicaraguan Adjustment and Central American Relief Act of

1997 (NACARA) and contends it violates the Equal Protection Clause by treating

individuals differently based on nationality. This contention is foreclosed by

Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir. 2002), which rejected

a similar claim because NACARA’s intent, to favor aliens who had either “taken

unusual risks in escaping from oppressive governments” or “whose countries had

been profoundly ravaged by war,” satisfies the rational basis test.

       PETITION FOR REVIEW DISMISSED in part, DENIED in part.




MVD/Inventory                              2                                     08-74444